DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments (see REMARKS filed on 29 August 2022), with respect to the rejection of claims 26-31, 34-39 and 42-49 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. Also, please note, claims 1-25, 32-33 and 40-41 and have been canceled, while new claim 50 has been added.
Further, in view of Applicants’ amendments and arguments presented in their remarks, the nonstatutory double patenting rejection for claims of U.S. Patent Application 17/082,670 over claims of U.S. Patent No. 10,861,235 is hereby withdrawn.
 Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott D. Salmon (68,130) on 08 September 2022.

48. canceled.
49. canceled.
Please note, remaining claims 26-31, 34-39, 42-47 and 50 remain as entered on 29 August 2022.
Allowable Subject Matter
Claims 26-31, 34-39, 42-47 and 50 are allowed.
The present invention relates to augmented reality presentation of time-delayed information to a plurality of users.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 26, Gomez (US 2016/0205488 A1) discloses a server to provide augmented reality (AR) presentations (Gomez: fig. 1, ‘central server’ 102; [0021]), the server comprising: memory (Gomez: fig. 5, ‘volatile memory’ 504); and at least one processor to execute instructions (Gomez: fig. 5, ‘CPU’ 502; [0065]) to: identify a time-delayable AR sensory stimulus event of an AR presentation to be provided to a first user system at a first location and to a second user system at a second location (Gomez: fig. 1, ‘central server’102 → ‘sound events’ → ‘user device 1’ 104a … ‘user device 1 [sic, should be 2]’ 104b (first and second user systems); [0010], [0024]); determine a first time delay of the AR sensory stimulus event for the first user system based on a position of the first location relative to a point of origin of the AR sensory stimulus event (Gomez: fig. 4, ‘determine user’s location’ 404 → ‘level adjust and/or time adjust sound event based upon distance from user to sound event’ 406; [0057]); determine a second time delay of the AR sensory stimulus event for the second user system based on a position of the second location relative to the point of origin, the second time delay different than the first time delay (Gomez: fig. 4, ‘determine user’s location’ 404 → ‘level adjust and/or time adjust sound event based upon distance from user to sound event’ 406; [0057]), and provide the AR sensory stimulus event to the first and second user systems (Gomez: [0003]), while
Komori (US 2015/0248161 A1) also discloses determine a first time delay of a sensory stimulus event for a first user system based on a position of a first location relative to a point of origin of the sensory stimulus event (Komori: fig. 3, illustrating a distance from origin of sensory stimulus event (e.g., position A) to a user (e.g., position C); [0052, 0055], disclosing Komori’s delay amount decision based on the distance from source position A to user position C), and in addition
teaches  a second time delay to be longer than a duration for a real-world sensory stimulus corresponding to a sensory stimulus event to traverse a distance between a second location and the point of origin according to laws of physics (Komori: fig. 5,  ‘correct delay amount’ S402 → … → ‘wait according to corrected delay amount’ S404 (duration of decided delay amount is based on distance and laws of physics); [0085-0089]; note, Komori’s user-supplied delay amount, designed to increase said user’s convenience, is interpreted as a fabricated or artificial delay that a user may experiment with in order to make her/his experience more realistic), and
Nicolino (US 2017/0170918 A1) discloses determine a reaction of a user of a user system in response to presentation of an AR sensory stimulus event by the user system (Nicolino: [0003]), and adjust a time delay based on the reaction of a user of a user system (Nicolino: [0023]).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “adjust at least one of the first time delay or the second time delay for a subsequent AR sensory stimulus event based on the reaction data”.
As per independent claims 34 and 42, these claims are also allowed for the same reasons as independent claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611